 

Exhibit 10.4

 

Amendment to Letter Agreement (“Agreement”) dated March 4, 2020 between Apple
Hospitality REIT, Inc. (the “Company”) and Kristian Gathright.

 

The purpose of this Amendment is to acknowledge that, as a result of the recent
effects of COVID-19 on the operating results for the Company, each party to the
Agreement has agreed that payment of the Additional Benefit will be deferred
until a mutually agreed upon date later in calendar year 2020. The remaining
terms of the Agreement shall remain unchanged.

 

 

 

 

Accepted and Agreed

 

 

/s/ Justin Knight                                   

Justin Knight

Apple Hospitality REIT, Inc.

 

 

/s/ Kristian Gathright                                   

Kristian Gathright

 

 

March 30, 2020                                        

Date

 

 

 

 

 

 